Citation Nr: 1517552	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Banner Ironwood Medical Center in Phoenix, Arizona for medical treatment from March 18, 2012 until March 20, 2012.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 until November 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 decision of the Phoenix, Arizona Veterans Affairs Medical Center (VAMC), which disapproved a claim for payment of unauthorized care at Banner Ironwood Medical Center from March 18, 2012 until March 20, 2012. The claim was subsequently transferred to the Fort Harrison, Montana VAMC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims folder reflects the Veteran was hospitalized at the Banner Ironwood Medical Center from March 16, 2012 until March 20, 2012. VA has approved reimbursement for medical expenses from March 16, 2012 until March 17, 2012. The Veteran was denied reimbursement from March 18, 2012 until March 20, 2012 due to the Veteran being clinically stable. However, the claims file does not contain the Veteran's medical records associated with his treatment at Banner Ironwood Medical Center from March 16, 2012 until March 20, 2012. The records may provide pertinent evidence in regard to the Veteran's medical condition during the period. Based on the foregoing, the Board finds that VA must attempt to obtain the Veteran's medical records associated with his medical treatment from March 16, 2012 until March 20, 2012 at Banner Ironwood Medical Center.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the March 16, 2012 until March 20, 2012 treatment records from Banner Ironwood Medical Center and associate them with the claims file.

2. After associating all newly acquired records with the claims file and undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




